Citation Nr: 1113430	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for post-traumatic arthritis of the lower back with chronic pain prior to February 22, 2005.  

2.  Entitlement to a rating greater than 20 percent for post-traumatic arthritis of the lower back with chronic pain since February 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980 and again from November 1981 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, which granted service connection for a low back disability and assigning a noncompensable rating effective May 19, 2003, the date of the claim.  

The Veteran disagreed with this initial rating decision and perfected an appeal.  The rating was subsequently increased to 10 percent.  Then, by rating decision dated in April 2005, the RO increased the rating from 10 percent to 20 percent effective February 22, 2005, the date of a VA examination.  

Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's low back rating claim, both prior to and beginning February 22, 2005, remains before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2008. A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in January 2009 at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the January 2009 Board remand, during the September 2008 hearing, the Veteran raised the issues of entitlement to service connection for left hip and left knee disorders on a secondary basis.  See hearing transcript at page 28.  These claims have not yet been adjudicated by the RO and are, again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 22, 2005, the Veteran's low back disability was manifested by forward flexion to 60 degrees and a combined range of motion of 220 degrees.  Incapacitating episodes as a result of intervertebral disc syndrome were not shown.

2.  Beginning February 22, 2005, the Veteran's low back disability has been manifested by forward flexion from 40 to 80 degrees and a combined range of motion of 145 to 220 degrees.  Incapacitating episodes as a result of intervertebral disc syndrome have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no higher, for post-traumatic arthritis of the lower back with chronic pain for the period prior to February 22, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5239 (effective prior to and beginning September 26, 2003).

2.  The criteria for a rating greater than 20 percent for post-traumatic arthritis of the lower back with chronic pain for the period beginning February 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5010-5239 (effective prior to and beginning September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his low back disability is more disabling than evaluated prior to and beginning February 22, 2005.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The Veteran's low back disability is currently rated under DCs 5010-5239.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Pursuant to DC 5010, arthritis due to trauma and substantiated by X-ray findings is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 
  
Pursuant to DC 5239 for spondylolistheisis, or segmental instability of the spine, an evaluation is determined by application of the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a.  

The Veteran's low back disability was previously rated under DCs 5010-5292, the prior diagnostic code for limitation of motion of the lumbar spine.  During the pendency of this appeal, revisions were made to the Schedule for Rating Disabilities for spine disorders.  Specifically, on August 26, 2003, the rating criteria for all spinal disabilities, including intervertebral disc syndrome were revised and published in the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the veteran's disability.  

If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As limited by 38 U.S.C.A. § 5110(g), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Effective September 23, 2002, to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warranted a 10 percent disability evaluation.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warranted a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warranted a 40 percent disability evaluation.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).

Prior to September 26, 2003, for limitation of motion of the lumbar spine, a 40 percent rating was assigned when the limitation of motion was severe, a 20 rating percent was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 (2002).  For limitation of motion of the cervical spine a 30 percent rating was assigned when the limitation of motion was severe, a 20 percent rating was assigned when it was moderate, and a 10 percent rating was assigned when it was slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to DC 5295, lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted.  With characteristic pain on motion, a 10 percent rating was warranted.  With slight subjective symptoms only, a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (effective Sept. 26, 2003).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Under the amended Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).    

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Factual Background

Service treatment records show that the Veteran initially injured his low back after falling while playing basketball in December 1990.  He was subsequently involved in a motor vehicle accident in December 1993 and an October 2004 X-ray examination showed degenerative joint disease of L5-S1 facet.

The Veteran submitted an initial claim for compensation in December 2001.  Even though a back disorder was not specifically claimed at the time, the RO denied service connection for a low back disorder by rating decision dated in March 2002, finding that there was no evidence of a current low back disorder.  Subsequently, he submitted a claim for service connection for a back disorder in May 2003 and by rating decision dated in August 2003 the RO granted service connection for low back disability, assigning an initial 10 percent disability rating effective May 19, 2003, the date of the claim.  

As above, the Veteran disagreed with this decision and perfected an appeal.  By rating decision dated in April 2005, the RO increased the rating from 10 percent to 20 percent disabling effective February 22, 2005, the date of a recent VA examination.

Evidence relevant to the severity of the Veteran's low back disorder throughout the pendency of this appeal includes VA examination reports dated in July 2003, February 2005, January 2008, May 2009, and July 2010.  

During the July 2003 VA examination, the Veteran reported that he had two minor injuries to his back while in service, a fall in 1989/1990 and a motor vehicle accident in 1993.  After the accident, he was seen in the emergency room and radiographs were obtained.  He responded well to pain medication initially but in 1996 he developed progressively worsening back pain and his back began to "give out" regularly, approximately two times per week, requiring assistance with the most minimum of activities.  Since that time, he continued to have back pain and the back giving out about one time per week.  

At the time of the July 2003 VA examination, the Veteran reported back pain of approximately 8/10.  It was worse with sitting or standing for long periods.  He was able to work for a while but had to quit due to his progressively worsening back pain with standing.  He indicated that he was undergoing physical therapy and taking NSAIDs (non-steroidal anti-inflammatory drugs) with minimal relief.  

At the time of the examination, the Veteran was a full-time student trying to obtain an occupation which did not require standing or sitting for long periods of time.  He wore no braces and used no assistive devices.  He denied bowel or bladder symptomatology and used no walking aids.  He also denied lower extremity weakness.  He had not had any surgeries to his low back or injections.  

Upon physical examination, the examiner remarked that the Veteran was moderately obese.  There was diffuse tenderness to palpation of the lumbar spine.  Active and passive range of motion was as follows: flexion from 0-60, extension from 0-30, lateral bending to the right from 0-25, lateral bending to the left from 0-25, rotation to the right from 0-40, and rotation to the left from 0-40.  This motion was reportedly active and passive, without evidence of weakness or fatigability.  

There was some pain at the extremes of range of motion.  Motor examination of the lower extremities was 5/5 throughout.  Straight leg raise test was negative and sensation was reported to be normal to light touch.  Reflexes were 2+ and symmetric bilaterally.  Gait was somewhat stiff with shortened stride length and widened stance.  The assessment was degenerative disc disease of the lumbar spine.  It was noted that radiographs were ordered and subsequent X-rays revealed a normal lumbar spine.  

At the February 2005 VA examination, the examiner noted that the claims file was available for review.  At that time, the Veteran reported that he had been told on many occasions that he has degenerative joint disease of the lumbar spine.  The pain in the low back had a tendency to radiate to both legs.  He denied any surgery and had been taking Bextra until recently.  He had no epidural injections.  Physical therapy had offered him no help and he reportedly used two canes to move around since December 2003, primarily due to arthritis of both hips, mainly the left.

He had not had any signs of a ruptured disc in the last 12 months.  The range of motion did not change after repetitive use.  The examiner noted that the Veteran was not employed and, as far as the activities of daily living, indicated that he could not bend at home.  

Physical examination revealed the following range of motion: flexion to 40 degrees without pain and 45 degrees with pain, extension to 15 degrees without pain and 20 degrees with pain, lateral bilateral movement to 20-20 degrees without pain and 25-25 degrees with pain, and rotation bilateral movement to 60-65 degrees without pain and 65-70 degrees with pain.  

The Veteran had no straight leg raising sign.  Neurological examination was totally negative.  X-rays were also negative.  The examiner noted that the Veteran's range of motion reported above was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The impression was no evidence of neurological or orthopedic dysfunction of the lumbar spine.  

At the January 2008 VA examination, the examiner noted that the claims file was not reviewed.  At that time, the Veteran complained of daily low back pain which radiated to both legs, right more than left.  He felt that he could walk a maximum of three-quarters of a mile on level ground.  In the past 12 months, he reported that he suffered five incapacitating episodes of low back pain.  He denied a history of surgery on his back and indicated that he had been treated with physical therapy and injection therapy but without benefit.  

At the time of the examination, the Veteran was taking pain medication and a muscle relaxer.  The examiner noted that VA electronic records showed that the Veteran had a diagnosis of degenerative joint disease.  

The Veteran reported that he last worked in 2007 in the area of food service and stopped working because of health problems.  In his work activities, his back limited his bending and lifting, and in his daily living he had curtailed his walking and eliminated sporting activities.  He suffered flare-ups two to three times per month.  These could last for several days and were characterized by increased pain.  He did not use any type of back brace.  

Upon physical examination, the examiner wrote that the Veteran experienced a moderate degree of pain getting on and off the examination table.  The Veteran lacked four inches of being able to touch his toes.  He had flexion to 80 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 5 degrees bilaterally.  All ranges of motion were characterized by end-of-range pain but were not additionally limited following repetitive use.  

The Veteran was tender over the lower lumbar and right paraspinal muscular areas.  The straight leg raise was 45 degrees with both legs, associated with low back pain.  Motor strength was apparently diminished in both flexion and extension at the right knee, but sensory function was normal.  Knee jerks and ankle jerks were absent bilaterally and symmetrically.  His gait was slightly broad-based.  He could stand on tiptoes, stand on a single foot, and walk on his heels but was unsteady carrying out these maneuvers.  

X-ray examination of the lumbosacral spine was read as showing normal disk space height.  Degenerative joint disease of the left hip was noted, along with the presence of the left hip prosthesis, but no other abnormalities were documented.  Diagnoses included degenerative joint disease of the left hip, chronic lumbar strain, and cold injury.  

At the May 2009 VA examination, the examiner noted that the claims file had been reviewed.  The examiner noted the complaints and treatment for back pain during the Veteran's service.  At the time of the examination, the Veteran denied any injury to the back since service.  He complained of pain on a daily basis.  It radiated to the right leg below the knee.  He felt that he could walk a maximum of 100 feet on level ground and, in the past 12 months, had six incapacitating episodes of low back pain.  He denied a history of back surgery.  He indicated that he received his medical care at a military facility.  

The examiner noted that an electronic review of the Veteran's service records showed impressions of chronic back pain and degenerative joint disease.  The examiner also noted treatment with Flexeril and Diclofenac.  He had not had any recent physical therapy.  He had had injection therapy in the past without significant benefit.  

He last worked in December 2007 in the area of food service.  He stopped that work because of back problems.  In his work activities, he experienced limitations in carrying trays of food, and in his daily living, he had given up coaching youth sports.  He experienced flare-ups which were unpredictable in nature.  They were characterized by increased pain level and the inability to walk.  The Veteran indicated that he used a back brace and a cane.  

Upon physical examination, the examiner noted that the Veteran used a cane to climb up on the examination table.  He wore a back brace as he entered the examination area.  He experienced a severe degree of motion pain getting on and off the examination table.  He lacked 16 inches of being able to touch his toes.  Flexion was to 75 degrees, extension to 20 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 10 degrees bilaterally.  All motion was characterized by end of range pain but was not additionally limited following repetitive use on examination.  

The Veteran was tender over the lower lumbar spine and in the right paraspinal region.  A straight leg raise was 15 degrees on the right paraspinal region.  A straight leg raise was 15 degrees on the right and 20 degrees on the left, accompanied by low back pain and leg pain, particularly on the right.  Motor strength appeared diminished in flexion at both knees and sensation appeared diminished over the right leg.  Knee jerks were 1+ and equal, ankle jerks were symmetrically absent.  Gait was slow, labored, and antalgic and he required a cane for basic ambulation.  

It was noted that a January 2008 lumbosacral spine series showed the presence of a left hip prosthesis but all disk spaces were felt to be normal and no other abnormality was documented.  The diagnosis was chronic lumbar strain with some clinical evidence of a right lumbar radiculopathy.  

Based on the May 2009 VA examiner's finding of a possible right lumbar radiculopathy, the Veteran was scheduled for a VA neurological examination.  On neurological examination in July 2010, the examiner noted that the Veteran's claims file was present and reviewed.  

The examiner noted the May 2009 VA examiner's finding of a right lumbar radiculopathy but found that there was no evidence of a radiculopathy present on examination, nor was there a well-defined pattern of radiculopathy in any of the previous VA examinations that the neurological examiner could locate.  
   
Also of record are treatment records from a military facility dated from December 2001 through September 2008, as well as VA outpatient treatment records dated from September 2003 through October 2006.  Significantly, a May 2003 X-ray examination showed a normal spine.  A June 2003 record shows complaints of lower back pain for the past 12 years.  A December 2004 record shows complaints of chronic lumbar back pain, with two to three episodes per month and increased pain associated with reaching.  

A January 2005 record shows a positive Patrick-Febere test for the lumbar spine with limited range of motion.  A July 2005 record shows limited motion of the lumbar spine.  A February 2006 record shows limited range of motion of the back and a tender low back.  A September 2006 record shows an impression of lumbago with radicular symptoms.  An October 2006 magnetic resonance imaging (MRI) scan of the lumbar spine shows disc protrusion at L5-S1.  

A June 2007 record shows complaints of back pain and results from another MRI, specific to the hips.  A September 2007 record shows an impression of bulging intervertebral disc lumbar.  A September 2008 record shows an impression of lumbago.  Finally, September 2006, November 2006, and February 2007 records show complaints of low back pain with radicular symptoms.     

During the September 2008 Board hearing, the Veteran testified that, due to his low back pain, he had to "roll out" of bed.  He also had difficulty getting up and/or standing.  He also indicated that his low back disorder has caused problems with his right leg.  He further testified that, according to his doctors, the only option for him now was back surgery.    

Analysis

The issue of the proper evaluation to be assigned the Veteran's low back disability from the time period beginning with the grant of original service connection is before the Board per Fenderson.  There are two periods of time at issue here: prior to February 22, 2005, for which the RO has assigned a 10 percent disability rating; and from February 22, 2005, to the present, for which the RO assigned a 20 percent disability rating.  The Board will consider the proper evaluation to be assigned for both time periods.

Given the evidence of record, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's low back for the full pendency of the claim.  As above, under the amended rating criteria, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

During the July 2003 examination, the Veteran reportedly had 60 degrees of flexion.  Because he had 60 degrees of flexion during the July 2003 and did not have "greater than 60 degrees of flexion" a 20 percent disability rating is warranted.  Accordingly, a rating of 20 percent for the full pendency of the claim is warranted.

As for the possibility of an even higher rating, the Board finds that a rating greater than 20 percent is not warranted.  First, the Veteran's range of motion does not meet the criteria for a 40 percent rating under the current DC 5239 as his forward flexion is greater than 30 degrees, both with pain and without pain and his combined range of motion is greater than 120 degrees.  

As above, the Veteran had 60 degrees of flexion and a combined range of motion of 220 degrees during the July 2003 VA examination, 40 degrees of flexion and a combined range of motion of 220 degrees during the February 2005 VA examination, 80 degrees of flexion and a combined range of motion of 145 degrees during the January 2008 VA examination, and 75 degrees of flexion and a combined range of motion of 145 degrees during the May 2009 VA examination. 

Second, the Veteran does not meet the criteria for a 40 percent rating under the pre-amended DC 5295 as there is no indication of severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

Third, the Veteran does not meet the criteria for a 40 percent rating under the pre-amended DC 5292 as there is no indication in the record of "severe" limitation of motion of the lumbar spine.  All symptomatology and limitations of motion noted on physical examination are characterized as mild or moderate.  

Fourth, there is no evidence of severe intervertebral disc syndrome with recurring attacks to warrant a 40 percent rating under the pre-amended DC 5293 (2002).  Finally, the evidence does not show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

While the Veteran reported five incapacitating episodes within the past 12 months during the January 2008 VA examination and reported six incapacitating episodes within the past 12 months during the May 2009 VA examination, it is unclear how long these episodes lasted and, more importantly, no medical evidence confirming these episodes as required under DC 5243, Note (1).  Thus, a 40 percent rating under either DC 5293 (2003) or DC 5243 (effective Sept. 29, 2003) is also not warranted.  

The Board also finds that a rating greater than 20 percent is not warranted under DeLuca.  While the above VA examination reports show some loss of motion due to pain, even taking into account the additional loss of motion under DeLuca, the Veteran still does not meet the criteria for a rating greater than 20 percent under the applicable diagnostic codes.  Thus, the Board finds that the now currently-assigned 20 percent rating for the lumbar spine is already taking into consideration the provisions of Deluca.   

As for the possibility of a separate rating for neurological impairment, the Board notes that the July 2010 VA neurological examination found that there was no evidence of a radiculopathy present on examination, nor was there a well-defined pattern of radiculopathy in any of the previous VA examinations that the neurological examiner could locate.  As such, a separate rating for neurological impairment is not warranted.    

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the lumbar spine, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Further, the Board has considered whether the Veteran's claim for an increased rating for his low back disorder along with his current unemployability raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) but finds that it does not.  Significantly, the RO adjudicated the claim of entitlement to a TDIU by rating decision dated in July 2008, during the pendency of this appeal.  The Veteran failed to perfect an appeal with regard to this determination.  Therefore, the Board finds that this issue is not before the Board.  
 
In conclusion, the Board finds that the preponderance of the evidence is against a rating greater than 20 percent for the Veteran's low back disability and the appeal is denied.

Extraschedular Consideration

The record shows that the Veteran is not currently employed due, allegedly, to his service-connected low back disorder.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's low back disability.  The competent evidence of record shows that his low back disorder is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate the low back provides for ratings based on limitation of motion.  

Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the low back disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

  Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's low back claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him adequate physical examinations, obtained medical opinions as to the severity of his disability, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and he has not contended otherwise.  

While it appears that there are outstanding private treatment records from Medical College of Georgia that have not yet been associated with the claims file, in February 2009 correspondence, the RO requested that the Veteran submit an authorization form but he has not returned the appropriate authorization form so that VA may obtain these records.  

The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). Thus, VA is not required to provide any more assistance to him with regard to these private records, as the Veteran did not complete and return the required authorization form, or otherwise provide the information that was requested of him in February 2009. 38 U.S.C.A. § 5102(a).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial 20 percent rating, and no greater, for post-traumatic arthritis of the lower back with chronic pain prior to February 22, 2005, is granted subject to the laws and regulations regarding the payment of benefits.  

A rating greater than 20 percent for post-traumatic arthritis of the lower back with chronic pain since February 22, 2005, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


